Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 8 and 18 have been canceled.  As such the 112f interpretations have been withdrawn.
	The claim objection to claim 20 is withdrawn.
	The 102 and 103 rejections from the previous office action is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scoralle (US 2007/0271715).
Regarding claim 1, (Currently Amended) Scoralle discloses a shoe disinfecting device comprising: 
a base (Items 30 and 80) having a first recess (best shown in Figure 2 Item 82 is at a lower elevation to allow Item 10 and 20 to be held to its side); 
a shoe wiping pad (Item 20) removably positioned within said first recess; 
a disinfecting liquid reservoir (Fig 6 Item 30’’) mounted within said base; 
a liquid pump (Item 50’) in fluid communication with said disinfecting liquid reservoir, and 
at least one nozzle (Item 52) in fluid communication with said liquid pump wherein said base comprises an interior end wall (Item 30 has four walls which elevate Item 52), wherein said 
Regarding claim 4 and 14, (Original) Scoralle discloses the shoe disinfecting device of claim 1 (or 11) wherein said liquid pump is a manually actuated pump (Paragraph [0034]).
Regarding claim 11, (Currently Amended) Scoralle discloses a shoe disinfecting device comprising:
 a base (Items 30 and 80); 
a shoe wiping pad (Item 20) removably coupled to said base (positioned on top of Item 82); 
a disinfecting liquid reservoir (Fig 6 Item 30’’) coupled to said base; 
a liquid pump (Item 50’) in fluid communication with said disinfecting liquid reservoir, 
at least one nozzle (Item 52) in fluid communication with said liquid pump wherein said base comprises an interior end wall (Item 30 has four walls which elevate Item 52), wherein said at least one nozzle is mounted to the interior end wall in a location above the show wiping pad and positioned to direct a spray of liquid from said at least one nozzle onto said shoe wiping pad (Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 11-13, 16-7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ori (US 2021/0030256) in view of Wilke (US 6,668,842).
Regarding claim 1, (Currently Amended) Ori discloses a shoe disinfecting device comprising: 
a base (Item 202) having a first recess; 
a shoe wiping pad (Item 12’) removably positioned within said first recess (Figure 2 appears to show a lip with holes around the top rim of Item 12 to hold Item 12’ in place); 
a disinfecting liquid reservoir (Item 22) mounted within said base; 
a liquid pump (Item 26) in fluid communication with said disinfecting liquid reservoir, and 
at least one nozzle (Item 18) in fluid communication with said liquid pump wherein said base comprises an interior end wall, wherein said at least one nozzle is mounted to the interior end wall (Figure 8 Item 1032) and positioned to direct a spray of liquid from said at least one nozzle onto said shoe wiping pad (Paragraph [0022-24]).
Ori fails to explicitly disclose the nozzle and the interior end wall being positioned above the wiping pad.  (In paragraphs [0056-58] it’s discussed of another embodiment, but is not explicitly clear if the nozzles being above the wiping surface.  Further the material of Item 12’ is never explicitly discussed by Ori).
Wilke teaches a shoe disinfecting device wherein the nozzle and the interior end wall in which the nozzle is mounted to extends above the surface such that the nozzle can wet the top of the wiping surface (Figure 6 Item 64 is mounted to Item 42, Figure 12 shows how the foot is cleaned from the sides and the bottom).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle location of Ori to also be above the wiping surface as taught by Wilke.  Doing so would allow the mat to clean the entire shoes/boots of a worker, which depending on the industry might need more cleaning than just the soles (Wilke Column 6 Line 66- Column 7 Lines 4).  
Regarding claim 2 and 12, (Original) Ori in view of Wilke disclose the shoe disinfecting device of claim I (or 11) wherein said liquid pump is a motorized liquid pump (Ori; Paragraph [0027]).
Regarding claim 3 and 13, (Original) Ori in view of Wilke disclose the shoe disinfecting device of claim 2 (or 12) wherein said motorized liquid pump includes an activation switch (Ori; Item 36) positioned closely adjacent to said first recess.
Regarding claim 6 and 16, (Original) Ori in view of Wilke disclose the shoe disinfecting device of claim I (or 11) wherein said base further includes a second recess, and a first drying pad (Ori; Item 41) positioned within said second recess (Ori; Item 41 on the left of Figure 1).
Regarding claim 7 and 17, (Currently Amended) Ori in view of Wilke disclose the shoe disinfecting device of claim 6 (or 16) wherein said base further includes a third recess, and a second drying pad (Ori; Item 41 on the right) positioned within said third recess, wherein said first recess is positioned between said second recess and said third recess.
Regarding claim 9 and 19, (Currently Amended) Ori in view of Wilke disclose the shoe disinfecting device of claim 1 (or 11) a frame extending about a periphery of said shoe wiping pad holds said shoe wiping pad securely within said first recess (Ori Figure 2 appears to show a lip with holes around the top rim of Item 12 to hold Item 12’ in place).
Regarding claim 11, (Currently Amended) Ori discloses a shoe disinfecting device comprising:
 a base (Item 202); 
a shoe wiping pad (Item 12’) removably coupled to said base (Figure 2 appears to show a lip with holes around the top rim of Item 12 to hold Item 12’ in place);
a disinfecting liquid reservoir (Item 22) coupled to said base; 
a liquid pump (Item 26) in fluid communication with said disinfecting liquid reservoir, 
at least one nozzle (Item 18) in fluid communication with said liquid pump wherein said base comprises an interior end wall, wherein said at least one nozzle is mounted to the interior end wall (Figure 8 Item 1032) and positioned to direct a spray of liquid from said at least one nozzle onto said shoe wiping pad (Paragraph [0022-24]).
In paragraphs [0056-58] it’s discussed of another embodiment, but is not explicitly clear if the nozzles being above the wiping surface.  Further the material of Item 12’ is never explicitly discussed by Ori).
Wilke teaches a shoe disinfecting device wherein the nozzle and the interior end wall in which the nozzle is mounted to extends above the surface such that the nozzle can wet the top of the wiping surface (Figure 6 Item 64 is mounted to Item 42, Figure 12 shows how the foot is cleaned from the sides and the bottom).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle location of Ori to also be above the wiping surface as taught by Wilke.  Doing so would allow the mat to clean the entire shoes/boots of a worker, which depending on the industry might need more cleaning than just the soles (Wilke Column 6 Line 66- Column 7 Lines 4).  


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scoralle (US 2007/0271715) in view of Logan (US 3,973,286).
Regarding claim 5 and 15, (Original) Scoralle discloses the shoe disinfecting device of claim 4 (or 14) further comprising a push button (Item 70) coupled to said reciprocating piston positioned to engage a user's foot stepping upon said push button for forcible movement of said reciprocating piston (Figure 9 and Paragraphs [0034 and 37]).  Scoralle fails to explicitly disclose wherein said manually actuated pump includes a pump cylinder, a reciprocating piston coupled to said pump cylinder.  Scoralle fails to explicitly disclose details about the pump.
Logan teaches a pump cylinder, a reciprocating piston (Item 50) coupled to said pump cylinder (Item 51).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the pump of Logan to the device as taught by Rotteveel.  Roteveel relies on known types of manual pumps as long as the liquid can .

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ori (US 2021/0030256) in view of Wilke (US 6,668,842) in view of Scoralle (US2007/0271715).
Regarding claims 10 and 20, (Currently Amended) Ori in view of Wilke discloses the shoe disinfecting device of claim 8.  Ori fails to explicitly disclose a mating pair of hook and loop type fasteners holds said wiping pad securely within said first recess.
	Scoralle teaches a shoe disinfecting device with a mating pair of hook and loop type fasteners holds said wiping pad securely within said first recess (Item 12; Paragraph [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the holding means of Ori to include the hook and loop system as discussed in Scoralle.  Doing so would ensure the shoe wiping pad would be properly held within the recess in the base.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723